DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Davison (US 4,946,488) in view of Dairon et al. (US 2008/0098704).

Regarding claim 1, Davison discloses in figs. 1-5:
	A simple vehicle-mounted brush cutter having a mower assembly for cutting material, the mower assembly comprising a mower housing 20 having an opposed back wall 20a and a first disc cutter 18 having a first outer edge, the first disc cutter rotatably mounted to the mower housing for rotation in a first direction and having a top surface and a bottom surface; and an anvil 42 mounted to the mower housing.
	Davison does not disclose providing a second disc cutter counter-rotating with the first disc cutter to mulch/shred material.

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the mowing housing of Davison with a counter-rotating second disc cutter as taught by Dairon in order to expand the capabilities of the mowing assembly to include mulching/shredding.

Regarding claim 8, the combination of Davison (figs. 2 and 3) and Dairon discloses:
The mower assembly as claimed in claim 1, wherein each disc cutter 18 has inner cutting teeth 19, each inner cutting tooth having an upper cutting edge extending from the top surface of its corresponding disc cutter, said upper cutting edge for cutting material above the top surface of the disc cutter.

Regarding claim 9, the combination of Davison (figs. 2 and 3) and Dairon discloses:
The mower assembly as claimed in claim 1, wherein each disc cutter 18 has inner cutting teeth 19, each inner cutting tooth having a lower cutting edge extending from the bottom surface of its corresponding disc cutter, said lower cutting edge for cutting material below the bottom surface of the disc cutter.

Regarding claim 15, the combination of Davison and Dairon discloses:
	The mower assembly as claimed in claim 1, but does not disclose the mower housing further including a deflector.

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the mower housing of the combination of Davison and Dairon with a deflector as taught by Dairon to help position tall plants for cutting.

Regarding claims 16 and 17, the combination of Davison and Dairon discloses:
	The mower assembly as claimed in claim 1, but does not disclose further including an inlet cover moved by one hydraulic cylinder between open and closed configurations.
	Examiner takes official notice that it is old and well known to use an inlet cover moved between open and closed configurations using a hydraulic cylinder. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the mower housing of the combination of Davison and Dairon with an inlet cover moved by a hydraulic cylinder between open and closed configurations to expose and enclose disc cutters when in use and not in use, respectively.

Regarding claim 19, Davison discloses in figs. 1-5:
	A simple vehicle-mounted brush cutter having a mower assembly for cutting material, the mower assembly comprising a mower housing 20 having an opposed back wall 20a and a first disc cutter 18 having a first outer edge, the first disc cutter rotatably mounted to the mower housing for rotation in a first direction and having a top surface and a bottom surface; an anvil 42 mounted to the mower housing; the mower housing including an arcuate inner wall shaped to follow the curvature of the first outer edge of the first disc cutter 18.

	However, Dairon teaches a plant clearing-grinding device 2 similar to Davison’s device, except that Dairon provides a second disc cutter 10 rotatably mounted in the housing 5 and counter-rotating with the first cutter 10, forming an inlet and an outlet, in order to mulch/shred material (figs. 1-17).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the mowing housing of Davison with a counter-rotating second disc cutter as taught by Dairon in order to expand the capabilities of the mowing assembly to include mulching/shredding.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Davison in view of Dairon et al. as applied to claim 1 above, and further in view of Marvin (US 2,659,398).

Regarding claim 10, the combination of Davison and Dairon discloses:
	The mower assembly as claimed in claim 1, wherein each disc cutter 18 has inner cutting teeth 19.
	The combination of Davison and Dairon does not disclose each inner cutting tooth as having both an upper cutting edge and a lower cutting edge extending, respectively, from the top surface and the bottom surface of its corresponding disc cutter.
	However, Marvin teaches an old and known disc cutter wherein each inner cutting tooth 6, 16 has an upper cutting edge 18 and a lower cutting edge 18 extending respectively from the top surface 2 and the bottom surface 3 (figs. 1-4).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the inner cutting teeth of the combination of Davison and 

Regarding claim 11, the combination of Davison, Dairon and Marvin discloses:
	The mower assembly as claimed in claim 10, wherein each disc cutter includes apertures (Marvin, fig. 4, unnumbered, through which screw 9 extends) extending there through, each inner cutting tooth 6 mounted within one of the cutter apertures.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Davison in view of Dairon et al. as applied to claim 1 above, and further in view of Carlson et al. (US 5,211,212).

Regarding claim 12, the combination of Davison and Dairon discloses:
	The mower assembly as claimed in claim 1, but does not disclose each disc cutter as including cutter recesses defined in its outer edge, and an outer cutting tooth mounted within each cutter recess.
	However, Carlson teaches a cutting tooth on a disc 16, wherein the disc includes cutter recesses 24 defined in its outer edge, and an outer cutting tooth 20, 22 mounted within each recess (figs. 1-9).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify each disc cutter of the combination of Davison and Dairon to include cutter recesses in its outer edge and outer cutting teeth mounted therein as taught by Carlson to further cut and shred material.

Regarding claim 13, the combination of Davison, Dairon and Carlson (figs. 1-6) discloses:
	The mower assembly as claimed in claim 12, wherein the first cutting edge 64 of each outer cutting tooth 20, 22 extends beyond the outer edge of its corresponding disc cutter.

Regarding claim 14, the combination of Davison, Dairon and Carlson (figs. 1-6, col. 5, ln. 59 – col. 6, ln. 5) discloses:
	The mower assembly as claimed in claim 13, wherein each outer cutting tooth 20, 22 has an opposed second cutting edge 64, each outer cutting tooth releasably mounted within a corresponding cutter recess such that each outer cutting tooth may be rotated to permit the second cutting edge to extend beyond the outer edge of its corresponding disc cutter.

Allowable Subject Matter
Claim 18 is allowed.
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wood US 2018/0288938 is a mower deck having a disc cutter with cutting teeth.
Williams US 7,152,640 is a tree cutting attachment for a skid steerloader.
Monyak et al. US 6,546,977 is a stump grinding apparatus with cutting teeth.
Schoonover US 3,818,957 is a land clearing and tree planting site preparation apparatus.
York US 4,998,573 is a tree cutting apparatus with cutting teeth.
Pinney US 4,992,791 is a brush cutter blade.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAI T NGUYEN whose telephone number is (571)272-7662.  The examiner can normally be reached on M-F, 8a-12p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
mtn 3/7/2021